DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Additional Explanation
This is a continuation of the explanation of Notification of Rejection(s) and Objection(s) section of form PTO-413FP.

#
Claim(s)
Reference(s) (if Applicable)
Rejection Statutory Basis
Brief Explanation of Rejection
5
13
NA
35 U.S.C. 112(b)
Claim 13: The recitation "maximum position" is indefinite. It is unclear if "maximum" is referring to the closest position between the two gears, a maximum position between the two gears, or some relative angular- position between the two gears.
6
14-16
NA
35 U.S.C. 112(b)
Claims 14-15: The recitation “aligned” is referring to an orientation of the gear (i.e. spur or helical teeth) or is referring to a tooth from each being aligned at an angular position relative to a reference point (i.e. both teeth are at zero degrees relative to a reference point extending from the shaft).

Claim 16: is rejected due to its dependency on a rejected claim.



1-5, 7-17
JP2015068498, US2020/0370634
35 U.S.C. 103
Claim 1: Sato teaches a first gearwheel (92) and a second gearwheel (93), the first gear having a shaft (91), a first gear (92), and a second gear (91A) (see Fig. 5, showing that the "gear" is helical splines that form a threading; see also [0047] of the translation describing element 91A as “threading”), with the second gear teeth are not parallel to the primary axis of the shaft (see Fig. 5, showing the teeth as helical splines in the form of threads, which would be non-parallel to the shaft), where the second gear wheel has outer teeth (see Fig. 5, for meshing with gear 22) and "inner teeth" (93A) (see [0047] of the translation describing element 93A as “threading” and accordingly have helical teeth), and having a retention member (94) to secure the second gear wheel on the first gear wheel (see Fig. 5). Sato doesn't disclose that the shaft has a bore (i.e. hollow), however bored shafts for gearing are relatively well known, for example see Barrientos Blanco teaching a similar first and second gearwheel having a hollow bore, such a modification would be obvious to one having ordinary skill in the art to reduce the weight of the overall assembly. Claim 2, Sato further discloses at least one shim (95).Claims 3-5, Sato discloses in alternative embodiments having a plurality of shims (see Figs. 3 and 4) with shims of equal thicknesses (see Fig. 3). It would have been obvious to one having ordinary skill in the art to use shims of equal thicknesses to have a plurality of interchangeable parts, but also obvious to have shims of different thicknesses to allow for greater fine tuning of the location of the second gear wheel.Claim 7: Sato discloses the gear teeth coupling the first and second gear wheels together are helical splines (see Fig. 5, showing a threaded relationship, and accordingly helical splines).
Claims 8 and 9: Sato discloses that the first gear (92) has a larger primary diameter than the second gear (91A) (see Fig. 5, showing a larger 
Claim 10: Sato discloses that the retainer is a locknut (see Fig. 5; see also [0048] of the translation).

Claim 11: Sato discloses that the first gear wheel is wider along the primary axis than the second gear wheel (see Fig. 5).
Claim 12: (as best understood) Sato teaches in an alternative embodiment having a flange (84) with the shim (86) located between the second gear wheel (83) and the flange (see Fig. 4). It would have been obvious to one having skill in the art to provide a flange taught in the Fig. 4 embodiment to apply a preload to the second gear wheel to reduce axial play of the second gear wheel (see [0040] of the translation disclosing that 86 is a disc spring).
Claim 13: Sato discloses providing a flange (84) that defines a maximum position of the second gear wheel along the second gear of the first gear wheel (see Fig. 5, showing that the flange is a snap ring, and accordingly acts as an end stop along the second gear.
Claims 14-17: Sato discloses that the outer gear teeth and the first gear teeth are helical gear teeth since the teeth also have different helix angles, would not be considered aligned, parallel with each other, nor parallel with the primary axis. However, Barrientos Blanco teaches a similar cluster gear mounting system using spur gears (see Figs. 1A-1D). It would have been obvious to one having ordinary skill in the art to use spur gear teeth instead of helical teeth for the gear teeth to adjust the gear for the anticipated application (e.g. to eliminate the axial force created by a helical gear, it is cheaper to manufacture, etc.)

6
JP2015068498, US2020/03734, US2018/0187759
35 U.S.C. 103
Claim 6: Smith teaches in gear mounting that at plurality of interchangeable shims can be used, see Fig. 2A, showing shims 100a and 100b are identical to one another, and accordingly would be interchangeable, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to have multiple interchangeable shims, to reduce the number of part, and to allow for fine tuning the axial location of the second gear wheel.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY ROBERT WEBER whose telephone number is (571)272-3307. The examiner can normally be reached 7:30 - 5:30 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM J KELLEHER can be reached on (571) 272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.R.W./Examiner, Art Unit 3658                                                                                                                                                                                                        
/Jake Cook/Primary Examiner, Art Unit 3658